DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The references to any location in the specification below are to the clean substitute specification filed 9/3/21.

Election/Restrictions
Claims 43, 80, 83, 91, 100, 103-105,107, 109 and 123(in part) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/21.  The restriction is final.

Terminal Disclaimer
The terminal disclaimer filed on 9/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,906,982 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	The rejection on the grounds of nonstatutory double patenting as being unpatentable over claims of US Patent 10,906,982 is withdrawn in view of the terminal disclaimer (see above).
The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 9,821,010 B2 (‘010’) is withdrawn in view of the amendment narrowing the claims and in view of the fact that the antibody in ‘010 binds to an epitope comprising amino acids 48-67 of SEQ ID NO:1 in addition to amino acids 135-147 (col. 4, lines 47-52). The instant antibodies claimed do not bind to the first epitope (see instant Fig. 2A and 2B and Brief Description thereof).  It is additionally noted that, US Patent 10,765,700, which issued from a continuing application of ‘010, claims a method of treatment 
	The rejection of claim 123 under 35 USC 112(d) is withdrawn in view of the amendment to the claim requiring a package insert.
	The rejection of claim 8 under 35 USC 112(b) is withdrawn in view of the cancellation of the claim. 
	The change of title is acknowledge and objection thereto is withdrawn (see attached updated bibliographic data sheet).
	The objection to the specification for sequences without SEQ ID NO: is withdrawn in view of the amendment to the specification.

Response to Arguments
	The objection to the specification for lacking an incorporation by reference paragraph is withdrawn in view of the amendment to the specification adding the missing paragraph and in view of Applicant’s statement at the top of p. 12 of the Remarks.

Trade Name or Mark
The use of the term Targretin found in claim 198 and in seven locations in the specification and which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
New claim 198 is objected to because of the following informalities: The following agent names should not be capitalized: romidepsin, triamcinolone, vorinostat, peg interferon and 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites the limitation "the single chain polypeptide of claim 23" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 23 has been amended.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 4, 10, 23, 76, 96 and 123 remain and new claims 194-198 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody or antigen-binding fragment thereof that specifically binds TNFR2 and comprises CDR-H1-3 of SEQ ID NO:274 or 275 (i.e., 257), 258, and 259 or 284, respectively, and also CDR-L1-3 of SEQ ID NO:260, TYS or YTS, and 272 or 273 (i.e., 261), respectively, including wherein said antibody or antigen-binding fragment thereof inhibits TNFR2 signaling, does not reasonably provide enablement for wherein the antibody or antigen-binding fragment thereof does not bind TNFR2, and wherein the TNFR2-binding antibodies or antigen-binding fragments thereof do not have the above CDR-H-1-3 and CDR-L1-3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons set forth in the previous Office action and as recast here to address the deletion of limitations from claim 23 drawn to inhibition of gene expression and to inclusion of nanobodies and domain antibodies.  Additionally, claim 1 has been amended to delete reference to binding TNFR2 and to add CDR-H1-2 and CDR-L1-3 with up to two conservative amino acid substitutions in all CDRs except CDR-L2.  The rejection has also been recast to address these amendments and clarify the CDR-H3 and other species which are enabled.
Claim 1 has been amended to be drawn to a humanized or chimeric antibody or antigen-binding fragment thereof comprising CDR-H1-3 of SEQ ID NO:274, 258 and 259, each with up to two conservative amino acid substitutions, and CDR-L1-3 of SEQ ID NO:260, TYS/YTS, and SEQ ID NO:272, where SEQ ID NO:260 and 272 may have up to two conservative amino acid substitutions. There are two enablement issues with this claim.  First, the antibody does not have to bind TNFR2. Second, the conservative amino acid substitutions may be anywhere in the designated CDR, giving great breadth to the structural limitation of the claim. What constitutes a conservative amino acid is set forth in Table 1 as defined on p. 18, lines 9-13.
If the claimed antibody does not bind TNFR2, one skilled in the art would not know how to use it. There are up to 200,000 possible sequences for the claimed antibody based on conservatively substituted sequences of CDR-H1-3 and CDR-L1-3 of the claims alone (i.e., ignoring framework sequences). For example, CDR-L1 is only 6 amino acids long. There is 1 possible conservative amino acid substitutions for the first, second and fourth amino acids (Q and N), 6 for the third (I), 2 for the fifth (K), and 2 for the last (Y). That is 19 possible sequences Peptide Hormones, 1976, pp. 2-7, IDS filed 6/3/20) that even amino acids from the same group are not identical, for example, in the amino acids with acidic side chains aspartate has stronger acidic properties than glutamate, and among the basic amino acids arginine is a stronger base than lysine (p. 2, first paragraph).  These differences can potentially affect three-dimensional antibody structure and, therefore, affinity for an antigen (see also Chen et al. discussed below).  Further, the recitation of only CDRs in the claims completely ignores the sequence of framework regions (FR), with the partial exception of claim 10, which specify amino acids for approximately 7% or less of the total frame work regions and which specific FR amino acids are only optionally present.  The specification teaches three antibodies: TNFRAB1, TNFRAB2 (superior antagonists, p. 123, start of last paragraph) and TNFR2A3, which has a CDR-H3 93% identical to that of TNFRAB2, and which have been shown to specifically bind TNFR2 in an antagonistic manner. Two other TNFR2-bindng antibodies are taught: TNFR2A and -B, which are termed “recessive antagonists”, because while they attenuated TNFR2 signaling, in the presence of TNF or IL2 the activity of the agonist dominated in the Treg proliferation assay (e.g., Figs. 14A-D, p. 123, first paragraph).  This suggests that the antibody affinity for and epitope of TNFR2 may be critical for the required activity (e.g., Figs. 13A-C). Also, it was shown that the CDR-H1’s and CDR-L3’s of TNFRAB1 and -AB2 could be exchanged while maintaining T-reg cell death-promoting activity (Table 3), but the different H1 and L3 CDRs differed by a single conservative I/L substitution each encompassed by SEQ ID NO:257 and 261, respectively.  This does not support the ability to use any CDR-H1 or CDR-L3 in a TNFR2-binding antibody or antigen-binding fragment thereof. Nor is there enablement for an antibody that comprises any combination of encompassed CDRs which does not specifically bind TNFR2.
Changing amino acids within both heavy and light chain CDRs as well as framework regions has been shown to affect antibody affinity and function. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable supra) concerning the involvement of residues outside the CDRs in the antibody’s ability to bind the antigen, the instant specification states (p. 60, middle of last paragraph), “In some embodiments, framework residues may engage in non-covalent interactions with the antigen and thus contribute to the affinity of the antibody for the target antigen. In other cases, individual framework residues may modulate the conformation of a CDR, and thus indirectly influence the interaction of the antibody with the antigen. Alternatively, certain framework residues may form the interface between VH and VL domains, and may therefore contribute to the global antibody structure. In other cases, framework residues may constitute functional glycosylation sites (e.g., Asn-X-Ser/Thr) which may dictate antibody structure and antigen affinity upon attachment to carbohydrate moieties. In cases such as those described above, it may be beneficial to retain certain framework residues of a TNFR2 antibody (e.g., TNFRAB1 or TNFRAB2) in the antagonistic antibodies and antigen-binding fragments thereof of the invention, such as humanized antibodies, as various framework residues may promote high epitope affinity and improved biochemical activity of the antibody or antigen-binding fragment thereof.” It is stated on p. 54, lines 2-6, that “Notably, the CDR-L2 of TNFRAB2 is flanked by the N-terminal framework residues LLIR (SEQ ID NO: 262) and the C-terminal framework residues TLE. Accordingly, antagonistic TNFR2 polypeptides (e.g., single-chain polypeptides, antibodies, and antigen-binding fragments) of the invention include those that contain one or more of the above CDRs of TNFRAB2, as well as N-terminal LLIR (SEQ ID NO: 262) and C-terminal TLE residues that flank the CDR-L2 sequence of the antagonistic TNFR2 antibody or antigen-binding fragment thereof.” This suggests that for certain antibody activities, the framework context is very important. The instant claims have no limitation(s) related to framework regions with the very limited exception of claims 194, which specifies a 4 
Further, while the specification discusses the possibility of retaining a specific CDR-H3 sequence and replacing the other 5 heavy and light chain CDRs from phenotype-neutral TNFR2-specific antibodies (p. 116, lines 1-6), the breadth of encompassed antibodies is not supported by the prior art or the single working example in the instant specification.  In that example, a single high affinity TNFR2 antibody was selected for CDR-H3 mutagenesis to introduce the CDR-H3 sequence of SEQ ID NO:284, which is identical to SEQ ID NO:259 with the exception of the penultimate amino acid substitution F/W (Example 15). What is not disclosed is the rest of the sequence, including the other five CDR sequences of TNFRAB3.  There is no information on how similar those CDRs and even framework regions are to TNFRAB1 and/or -AB2.
As mentioned above, of the epitope(s) that antibodies TNFRAB1 and -2 commonly bound, the epitopes shared only amino acids 142-144 of SEQ ID NO:7 in common. Aside from that small region, there was no significant overlap.  Further, “TNFRAB2 did not bind to any linear peptide region…” (p. 121, middle). It was found that both antibodies bound TNFR2 in a 3D-conformationally dependent manner (Example 13, especially p. 123, last paragraph). Based on the complexity and unpredictability of antibody affinity related to structure as shown in the prior art and reinforced by the specification, there is no reasonable expectation that an encompassed antibody comprising CDR-H3 as set forth in the claims with or without further of the substituted CDRs would specifically bind TNFR2. 
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to the permitting of conservative substitutions which may be in the CDR(s) and without limitation of the structure of the framework regions, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR and non-CDR antibody variable regions, and the paucity of working examples of modified CDRs that can function within the context of the claimed antibody, it would require undue experimentation to make and use the invention commensurate in scope with the claims. 



s 1, 4, 10, 23, 76, 96 and 123 remain and new claims 194-198 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the previous Office action and as recast here to address the removal of: 1) the requirement to bind TNFR2, 2) the specific functional limitations previously listed in claim 23, 3) the limitation of claim 23 wherein the antibody is a nanobody or domain antibody, and 4) an antibody defined only by a CDR-H3 domain.  
Claim 1 has been amended to be drawn to a humanized or chimeric antibody or antigen-binding fragment thereof comprising CDR-H1-3 of SEQ ID NO:274, 258 and 259, each with up to two conservative amino acid substitutions, and CDR-L1-3 of SEQ ID NO:260, TYS/YTS, and SEQ ID NO:272, where SEQ ID NO:260 and 272 may have up to two conservative amino acid substitutions with no specific functional limitation. The specification teaches several TNFR2-binding antibodies, including: TNFRAB1 and TNFRAB2, of which the heavy and light chain variable domain CDRs are disclosed. The antibody of claim 9 has the CDRs of TNFRAB2 as set forth in the specification on p. 52, lines 28-35. Other TNFR-binding antibodies were known in the prior art. Because none of the examined claims requires that the claimed antibody bind any specific antigen, they encompasses a wide range of possible antibodies with different binding specificities without the specification having provided a description to allow the skilled artisan to readily identify antibodies with not only particular binding specificities by also functions.  For example, TNFRAB1 and -2 are antagonists of TNFR2. 
Antibodies TNFRAB1 and -2 bind different though partially overlapping epitopes of TNFR2 (Figs. 2A-B). Their heavy and light chain CDRs are also distinct (pp. 55-56).  Different “recessive antagonist” antibodies that bind TNFR2 are disclosed (p. 123, first paragraph).  Nevertheless, claim 1 encompasses 200,000 possible sequences for the claimed antibody when looking only at the CDR variants, while claims 4 and 10 encompasses fewer, yet still many thousands of possible antigen-binding sequences. The skilled artisan cannot readily envision which of these would reasonably be expected to have a predictable function. This ignores the critical function of framework regions amino acids, about which the claims have no limitation 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…”  In the instant case, only one antibody meeting the structural limitations of claim 1 is disclosed (TNFRAB2), and the three disclosed TNFRAB antibodies bind different conformational epitopes of TNFR2.  It is unclear which heavy and/or light chain CDR amino acid positions are critical for binding to TNFR2, although the consensus sequences (p. 55-56) provide suggestions. The specification has not established a structure-function correlation, and even though amino acids shared by CDRs of TNFRAB1 and -2 are highlighted, it would not reasonably be expected that substitution of these with conservative amino acids (see instant Table 1) would necessarily be sufficient in the context of possible amino acid sequences to result in the antibody as claimed. The prior art supports this, for example, Chen et al. (EMBO J., 14 (12): 2784-2794, 1995, cited in the IDS filed 6/3/20) looked at two anti-phosphocholine antibodies and found that, for example, in CDR-H2 substitution of wildtype amino acid Tyr55 with Ser, another polar amino acid which is neutral at physiological pH, resulted in loss of binding. Similarly, substitution of Asn53 with Ser, both polar neutral amino acids (although with different steric volumes) reduced binding of one antibody, but did not change it for the other (see Chen et al., Table 3, and instant application, Table 1). A loss in affinity compared to TNFR2AB1- or -2 could result in an antibody unable to bind TNFR2 or unable to have an inhibitory function. As stated above, it is unknown which substitutions affect affinity.  
Therefore, only the antibody or antigen-binding fragment thereof that specifically binds TNFR2 and comprises CDR-H1-3 of SEQ ID NO:257, 258 and 260, respectively, and also CDR-L1-3 of SEQ ID NO:260, TYS or YTS, and 261, respectively, but not the full breadth of the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent 10,988,543 B2 and WO 2017/083525 (cited in the IDS fi6/3/20), of which the patented US application is a 371 national stage filing, teach humanized TNFR2-binding antibody SBT-004 comprising a heavy and light chain variable region of SEQ ID NO:7 and 8, respectively, comprising the CDRs set forth in instant claim 9. Specifically, the instantly elected species (an antibody comprising CDR-H1-3 of SEQ ID NO:274, 258 and 259, and CDR-L1-3 of SEQ ID NO:260, YTS, 279) differs from prior art SEQ ID NO: 7 in that the prior art CDR-H1 therein ends with Ile instead of Leu, and differs from prior art SEQ ID NO:8 in that the prior art CDR-L3 therein has for the second to last amino acid Leu instead of Ile.  However, both of these conservative amino acid substitutions are encompassed by newly amended claims 1 and 9, and both documents would be prior art under 35 USC 102(a)(2) were other species to be examined.

Allowable Subject Matter
Claim 9 is allowable only as it reads on the elected species (see paragraph immediately above), but is not patentable for its full scope in view of the prior art. The non-elected subject matter remains withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646